Motion for reargument denied, without costs. Motion granted to the extent of staying execution upon the money judgment and further proceedings as to the nature and extent of injunctive relief, and as to an accounting and damages, provided respondents, within ten days after the entry of the order hereon, take an appeal to the Court of Appeals and furnish an undertaking for $5,000, with corporate surety, to secure the payment of the money judgment, any and all damages which may be sustained by appellant by reason of the granting of this stay, and the costs and damages which may be awarded against them on the appeal to the Court of Appeals if the judgment be affirmed or the appeal be dismissed. In all other respects, motion denied, without costs. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ. [See ante, p. 702; post, p. 846.]